DETAILED ACTION
Claims 1-7 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments, the 112F interpretation of the Claims is Withdrawn.
The inclusion of the CPU and the removal of the claimed units overcomes the need for an interpretation of the claims.
Therefore, the 112F interpretation of the claims is Withdrawn.
Following Applicants arguments and amendments, the 112 rejection of the Claims is Withdrawn.
The inclusion of the CPU and the removal of the claimed units overcomes the corresponding 112A and B rejections. Also the presented argument for support in paragraph [0042] is persuasive, and the corresponding 112A is withdrawn.
Therefore, the 112 rejection of the claims is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed to the 101 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Therefore, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s additional arguments directed to the 103 Rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-7, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, process of predicting crack generation using a differential equation. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.
Step 1: Claims 1-4 and 7 are directed to an apparatus, which is a manufacture, which is a statutory category of invention. Claim 5 is directed to a method, which is a process, which is a statutory category of invention. Claim 6 is directed to a non-transitory computer readable medium, which is a manufacture, which is a statutory category of invention. Therefore, claims 1-7 are directed to a patent eligible category of invention.
Step 2A, Prong 1: Claims 1, 5 and 6 are directed to the abstract idea of predicting crack generation, constituting an abstract idea based on Mathematical Concepts. The limitation of " set a crack variable at each position of the plurality of positions of the structure model, wherein the crack variable at a first position of the plurality of positions is set to a first value, the crack variable at the first position indicates presence or absence of a crack at the first position, the crack variable at a second position of the plurality of positions is set to a second value different from the first value, and the crack variable at the second position indicates absence of the crack at the second position;” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Additionally, the limitation of "set plastic dissipation energy at each position of the plurality of positions based on a relationship between an equivalent stress and an equivalent plastic strain at each position of the plurality of positions, wherein the plastic dissipation energy at each position of the plurality of positions indicates dissipation of energy at a time of plastic deformation; the relationship between the equivalent stress and the equivalent plastic strain at each position of the plurality of positions is determined corresponding to the plurality of materials of the specific structure at each respective position of the plurality of positions;” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Additionally, the limitation of "generate a differential equation based on the set crack variable and the set plastic dissipation energy for each of the plurality of positions, wherein the differential equation includes a first term and a second term, the first term corresponds to a time differential of the crack variable, and the second term indicates the plastic dissipation energy; and” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Additionally, the limitation of “simulate application of a loading condition to the structure model; calculate the differential equation under the loading condition; determine a change in the crack variable at each position of the plurality of positions based on the calculation of the differential equation under the loading condition; and predict crack generation at a specific position of the plurality of positions of the specific structure based on the changed crack variable at the specific position, wherein the changed crack variable at the specific position is equal to the first value or greater than the first value” under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. Thus, the claims are directed to the abstract idea of under its broadest reasonable interpretation, covers mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations. 
Dependent claims 2-4 and 7 further narrow the abstract idea, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. In particular, the additional elements in claims 1 and 5 of a central processing unit (CPU) as well as a structure model in each of the independent claims, and of a computer readable medium and a processor, in claim 6, however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The claims do not use additional elements beyond predicting crack generation in the structure model in a meaningful way. Claims 1, 5 and 6 recite a central processing unit (CPU) configured to: acquire a structure model corresponding to a specific structure; and, which is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions does not prove integration into a practical application. This indicates that the judicial exception is not integrated into a practical application because the claim merely uses mathematical concepts including mathematical relationships, mathematical formulas or equations, mathematical calculations to implement the abstract idea. This type of generally linking the use of the judicial exception to a particular technological environment is not sufficient to prove integration into a practical application. The claims merely detail instructions to compute crack generation variables.
Dependent claims 2-4 and 7 further narrow the abstract idea, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: The claims do not contain any additional elements that amount to significantly more than the abstract idea. The additional elements the additional elements in claims 1 and 5 of a central processing unit (CPU) as well as a structure model in each of the independent claims, and of a computer readable medium and a processor, in claim 6, however these additional elements merely link the use of the judicial exception to a particular technology or field of use. (MPEP 2106.05(h)) The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. MPEP2106.05(h) The inclusion of a CPU that applies the judicial exception, does not qualify as a particular machine. (MPEP 2106.05(b)) Claims 1, 5 and 6 recite a central processing unit (CPU) configured to: acquire a structure model corresponding to a specific structure; and,” which is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions is not enough to qualify as significantly more when recited in a claim with a judicial exception. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated in MPEP 2106.05(d), the receiving or transmitting of data and the performing of repetitive calculations is well understood, routine and conventional. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, "[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception." The claims do not add a specific limitation, nor do they provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2 is directed to further defining how the plastic dissipation energy is calculated, which further narrows the abstract idea of “Mathematical Concepts” including mathematical relationships, mathematical formulas or equations, mathematical calculations.
Dependent claim 3 is directed to further defining how the plastic dissipation energy is calculated, which further narrows the abstract idea of “Mathematical Concepts” including mathematical relationships, mathematical formulas or equations, mathematical calculations.
Dependent claim 4 is directed to further defining the differential equation used in calculations, which further narrows the abstract idea of “Mathematical Concepts” including mathematical relationships, mathematical formulas or equations, mathematical calculations.
Dependent claim 7 is directed to further limiting the claimed invention by stabilizing interfaces based on the calculation for presence or absence of a crack, which further narrows the abstract idea of “Mathematical Concepts” including mathematical relationships, mathematical formulas or equations, mathematical calculations.
Accordingly, claims 1-7 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nairn “Simulation of Crack Growth in Ductile Materials”.
Regarding claim 1, Nairn teaches a central processing unit (CPU) configured to: acquire a structure model corresponding to a specific structure, (Abstract, Page 1 Introduction Second Paragraph, Page 2 Introduction First through Third full paragraphs, Page 14 section A, Page 15 first full paragraph, A computer is used for fracture simulation of a model material)
the specific structure includes a plurality of materials, and (Abstract, Page 2 Introduction, Page 4 General analysis, Page 15 First full paragraph, the structure includes a combination of plastic, elastic, polymer, composite and steel materials)
wherein the structure model comprises a plurality of positions; (Page 14 Steps 1-8, a mesh is created containing elements with and without a crack)
set a crack variable at each position of the plurality of positions of the structure model, wherein the crack variable at a first position of the plurality of positions is set to a first value, the crack variable at the first position indicates presence or absence of a crack at the first position, the crack variable at a second position of the plurality of positions is set to a second value different from the first value, and the crack variable at the second position indicates absence of the crack at the second position; (Page 6-8 General Analysis, Equation 16, Page 8 Prior Stable Crack Propagation Models, Page 9 Example Model for Irreversible Dissipation, Page 10 First full paragraph, Page 14 Steps 1-8, A Cartesian mesh is used to define the model, the geometry of the mesh is described by the crack length variable that expresses the absence of a crack or presence of a crack, multiple equations are used that define the presence or absence of a crack)
set plastic dissipation energy at each position of the plurality of positions based on a relationship between an equivalent stress and an equivalent plastic strain at each position of the plurality of positions, (Page 8 Prior Stable Crack Propagation Models, Page 9 Example Model and Results, Page 14 Steps 1-8, Equations 22-29, the solution solver of the simulation sets the plastic dissipation energy for areas of the finite mesh)
wherein the plastic dissipation energy at each position of the plurality of positions indicates dissipation of energy at a time of plastic deformation; (Page 6 Section below equation 17, Page 8 Prior Stable Crack Propagation Models, Page 9 Example Model and Results, Page 14 Steps 1-8, Equations 22-29, The dissipation energy is calculated at the time the monotonic load is applied)
the relationship between the equivalent stress and the equivalent plastic strain at each position of the plurality of positions is determined corresponding to the plurality of materials of the specific structure at each respective position of the plurality of positions; (Pages 7 and 8 General Analysis, Page 8 Prior Stable Crack Propagation Models, Page 9 Example Model and Results, Page 14 Steps 1-8, Equations 22-29, a differential equation for each point is used to calculate the relationship of stress and strain for each material)
generate a differential equation based on the set crack variable and the set plastic dissipation energy for each of the plurality of positions, (Abstract, Page 1 Introduction Second Paragraph, Page 2 Introduction First through Third full paragraphs, Page 14 Steps 1-8, Equations 22-29, the simulator fills the inputs to the equations and solves for dissipation energy at the areas of the mesh)
wherein the differential equation includes a first term and a second term, the first term corresponds to a time differential of the crack variable, and the second term indicates the plastic dissipation energy; (Page 6 Section below equation 17, Page 8 Prior Stable Crack Propagation Models, Page 9 Example Model and Results, Page 14 Steps 1-8, Equations 16 and 22-29, the differential equations include both a monotonic load applied to the model and a plastic dissipation energy which are calculated for each element of the mesh)
simulate application of a loading condition to the structure model; (Abstract, Page 1 Introduction Second Paragraph, Page 2 Introduction First through Third full paragraphs, Pages 6-7 General analysis, Page 14 section A, Page 15 first full paragraph, Equations 1-29, A set of differential equations is used to simulate crack growth and a load is applied to the material under test)
Examiner’s Note: Simulate is being interpreted as applying the loading condition to the model in accordance with [0056] of the specification as filed.
calculate the differential equation under the loading condition; (Figure 2, crack length as a function of load is calculated)
determine a change in the crack variable at each position of the plurality of positions based on the calculation of the differential equation under the loading condition; and (Page 2 Introduction First through Third full paragraphs, Equations 1-29, Pages 3, 6-7 General analysis, the change in each crack variable is calculated)
predict crack generation at a specific position of the plurality of positions of the specific structure based on the changed crack variable at the specific position, (Figure 1, Page 2 Introduction First through Third full paragraphs, Equations 1-29, Pages 3, 6-7 General analysis, two process zones are calculated each having a crack tip)
wherein the changed crack variable at the specific position is equal to the first value or greater than the first value (Figure 1, Page 2 Introduction First through Third full paragraphs, Equations 1-29, Pages 3, 6-7 General analysis, the crack variable is equal to the crack length as show in the figure and calculated)
The Nairn reference discloses the needed differential equations, although using the variables needed in separate equations, the differential equations were known in the prior art at the time of the invention.
Since each individual variable as well as equation and their functions are shown in the prior art, albeit shown in different equations, the difference between the claimed subject matter and the prior art rests not on any individual variable, equation or function but in the very combination itself, that is in the substitution of one variable in a given equation for another.
Thus, the simple substitution of one known variable for another producing a predictable result renders the claim obvious.

Regarding claim 2, Nairn teaches the limitations of claim 1. Nairn teaches wherein the CPU is further configured to set the plastic dissipation energy based on an amount of integration of the equivalent stress with a small increment of the equivalent plastic strain ((Equations 16, 25 and 26-29, Page 6 Second Full Paragraph, Page 8 Last Paragraph, Page 9 first three paragraphs and Results and Discussion First and second Paragraph, By combining equations 25 and 29, equivalent stress and plastic strain are used to calculate the plastic dissipation energy)

Regarding claim 3, Nairn teaches the limitations of claim 1. Nairn wherein CPU is further configured to set the plastic dissipation energy utilizing based on a product of the equivalent plastic strain and a difference between the equivalent stress and a yield stress and (Figure 3, Equations 25, 29 and 32, Using the variables plugged in to equations 25 and 32, when used in equation 29, express a product of a difference between stress, yield stress and plastic strain)
the plastic dissipation energy is zero based on the equivalent stress that is smaller than the yield stress (Page 9 Results and Discussion First and second Paragraph, The material will not yield if the stress applied is less than the yield stress)

In regards to claim 5, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 6, it is the program embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nairn in view of Miller et al. “A High-Order Eulerian Godunov Method for Elastic/Plastic Flow in Solids”. 
Regarding claim 4, Nairn teaches the limitations of claim 1. Nairn does not explicitly teach the differential equation further includes a diffusion term that corresponds to a second order differential of a spatial coordinate.
Miller teaches the differential equation further includes a diffusion term that corresponds to a second order differential of a spatial coordinate. (Page 1 Introduction, Equation 96, A diffusion term is used that is calculated using a series of second order differential equations of spatial coordinates) 
The Miller reference shows that the use of diffusion terms defined by second order differential equations and spatial coordinates was known in the prior art at the time of the invention.
Since each in individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself, that is in the substitution of a diffusion term of the Miller reference into the partial differential equation of Nairn. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nairn in view of Hurd “A fracture mechanics study of a strong interface: The silicon /glass anodic bond”.
Regarding claim 7, Nairn teaches the limitations of claim 1. Nairn teaches indication of one of the presence or the absence of the crack. (Page 6-8 General Analysis, Equation 16, Page 8 Prior Stable Crack Propagation Models, Page 9 Example Model for Irreversible Dissipation, Page 10 First full paragraph, Page 14 Steps 1-8, A Cartesian mesh is used to define the model, the geometry of the mesh is described by the crack length variable that expresses the absence of a crack or presence of a crack, multiple equations are used that define the presence or absence of a crack)
Nairn does not explicitly teach wherein the CPU is further configured to stabilize interfaces between elements of the structure model having no cracks and elements of the structure model having cracks.
Hurd teaches wherein the CPU is further configured to stabilize interfaces between elements of the structure model having no cracks and elements of the structure model having cracks. (Page 24-25 Section 1.2.8, Page 32 Section 1.3.4 Page 160-162 Section 5.1.2.3, The stress needed to stabilize the crack interface to prevent further crack propagation is calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Nairn with Hurd as the references deal with crack propagation, in order to implement a system that calculates the necessary stress to stabilize a crack. Hurd would modify Nairn by using stabilization calculations with the stress calculations in order to stabilize cracks. The benefit of doing so is compressive in-line stresses can be calculated to stabilize interface cracks. (Hurd Page 24-25 Section 1.2.8)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.R. INGRAFFEA et al. “Numerical modeling of discrete crack propagation in reinforced and plain concrete”: Also teaches the calculation of crack stability given a set of loading conditions and applied stress.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147